372 F.2d 949
James P. MOZINGO, III, Appellant,v.LANCASTER COUNTY NATURAL GAS AUTHORITY, Appellee.
In re: Outstanding Bonds, Series of 1957, 1958 and 1959,Payable Solely FromRevenues.
No. 10908.

United States Court of Appeals Fourth Circuit.
Argued Jan. 10, 1967.Decided Feb. 9, 1967.
D. Kenneth Baker, Darlington, S.C.  (James P. Mozingo, III, Darlington, S.C., on brief), for appellant.
C. W. F. Spencer, Jr., Rock Hill, S.C.  (Huger Sinkler, Charleston, S.C., on brief), for appellee.
Before SOBELOFF, J. SPENCER BELL and CRAVEN, Circuit Judges.
PER CURIAM:


1
After careful consideration of the contentions advanced in this appeal, we are of the opinion, for the reasons set forth in our opinion in the companion case of Mozingo v. York County Natural Gas Authority, 352 F.2d 78 (4 Cir. 1965), that the order of the district court should be affirmed, and the same is hereby


2
Affirmed.